Citation Nr: 1041157	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-06 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for squamous cell carcinoma 
of the mouth, to include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to February 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for squamous cell carcinoma of the 
mouth.  This matter also arises from a July 2005 rating decision 
that denied service connection for a lumbar spine disability.

A January 2008 Board decision denied the Veteran's claim of 
service connection a lumbar spine disability.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims.  Pursuant to a Joint Motion Remand, in an 
October 2009 Order, the Court vacated that Board decision and 
remanded the case to the Board for readjudication in accordance 
with the Joint Motion.  

The appellant presented testimony at a personal hearing in June 
2007 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claims 
requires additional development.

Efforts to obtain Federal records should continue until either 
the records are received or notification is provided that further 
efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) 
(2010).  While the claims file contains the Veteran's service 
medical records from August 1971 to February 1998, the Veteran 
claims that some of his service records dated prior to 1982 were 
discarded by the Coast Guard Air Station in Miami.  There has 
been no formal finding regarding missing service treatment 
records or an official notification to the Veteran.  The Board 
finds that a remand is necessary to make further requests for any 
missing service treatment records.  If necessary, the RO should 
notify the Veteran and make a formal finding that the records are 
unavailable and that further efforts to obtain them would be 
futile.

The Veteran contends that he developed the currently diagnosed 
back disorder, DDD of the lumbar spine, due to in-service 
injuries and in general to the performance of his work duties in 
service.  In support of his claim, he submitted a June 2006 
statement from CTW, a retired fellow Coast Guard service member, 
who opined, following a review of the appellant's health record 
and a 2004 MRI report, that the appellant's chronic low back pain 
was related to the military.  CTW reported that he was the Chief 
of the Health Services Division when he was stationed with the 
Veteran.  In the October 2009 Joint Motion for Remand, the 
parties agreed that the Board failed to provide an adequate 
statement of reasons and bases to support a finding that CTW was 
not a trained medical professional.  On remand, the RO should 
determine whether the position of Chief of the Health Services 
Division as held by CTW while stationed with the Veteran, 
required medical training.  

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In April 2005 the Veteran was 
afforded a VA spine examination during which the examiner 
diagnosed degenerative disc disease of the lumbar spine, and in a 
May 2005 addendum stated that he could not resolve the issue of 
etiology of the appellant's back condition without resorting to 
mere speculation.  The Board observes that opinions, such as that 
rendered by the above VA examiner, in which a physician is unable 
to opine regarding any causal connection between a Veteran's 
current complaints and his period of service have been 
characterized as non-evidence, and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board 
finds that the VA examiner's May 2005 opinion is inadequate for 
the purpose of determining whether the Veteran's currently 
diagnosed lumbar spine disability is related to service, and the 
claim must be remanded for an additional VA examination and 
opinion.

Finally, with regards to Veteran's claim for service connection 
for squamous cell carcinoma of the mouth, to include as due to 
asbestos exposure, in January 2008 the Board remanded the claim 
for additional development.  Following the issuance of the most 
recent supplemental statement of the case in April 2010, the 
Veteran's representative submitted additional argument and 
evidence in support of the claim.  The Veteran has a right to 
have this evidence reviewed in the first instance by the RO.  38 
C.F.R. § 20.1304(c) (2010).  The Veteran's attorney has specified 
that she does not waive the right to have the RO consider the 
additional evidence.  Therefore, the case must be remanded to the 
RO for further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by again requesting that the 
National Personnel Records Center (NPRC), or 
any other appropriate agency, provide any 
missing service medical records, with 
particular emphasis on service medical 
records dated prior to 1983.  If no 
additional service records can be found, or 
if they have been destroyed, request specific 
confirmation of that fact and make a formal 
finding of such unavailability or non-
verification of service.  Spencer v. West, 13 
Vet. App. 376 (2000); Sarmiento v. Brown, 7 
Vet. App. 80 (1994); Duro v. Derwinski, 2 
Vet. App. 530 (1992); 38 C.F.R. §§ 3.203 
(2010).  With regard to any attempt to obtain 
such records:

a.  If the requested records are held by a 
department or agency of the Federal 
government, efforts to obtain those 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010).

b.  If the requested records are held by a 
health care provider or facility not 
associated with the Federal government, 
notify the claimant in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(e) (2010).

2.  Obtain verification of CTW's professional 
credentials while he was the Chief of the 
Health Services Division at United States 
Coast Guard Base in Miami.  

3.  Schedule the Veteran for a VA examination 
to assess the nature and etiology of any 
current lumbar spine disability.  The 
examiner should review the claims folder and 
should note that review in the report.  The 
examiner should provide a rationale for any 
opinion expressed and reconcile that opinion 
with the evidence of record, including the 
June 2006 statement from CTW.  The examiner 
is specifically asked to determine whether it 
is at least as likely as not (50 percent or 
greater probability) that any current back 
disorder, to include degenerative disc 
disease of the lumbar spine, is related to 
service or developed within one year of the 
Veteran's discharge from service in February 
1998.  The examiner must consider the 
Veteran's statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The examiner is also asked 
to comment on the clinical significance of 
the service medical records, which documented 
a pulled back muscle in September 1983, and 
contained examination reports dated in April 
1975, March 1976, June 1981, January 1987, 
and August 1997, which reported clinically 
normal spine evaluations.  

4.  Then, readjudicate the claims.  In 
readjudicating the claim for service 
connection for squamous cell carcinoma of the 
mouth to include as due to exposure to 
asbestos, discuss all additional evidence 
submitted since the April 2010 supplemental 
statement of the case.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate opportunity for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


